UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6327


LEWIS WELSH,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent – Appellee,

          and

ALAN WILSON, Attorney General,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:13-cv-00296-MGL)


Submitted:   June 26, 2014                  Decided:   June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lewis Welsh, Appellant Pro Se.      Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lewis Welsh seeks to appeal the district court’s order

adopting the magistrate judge’s report and recommendation and

granting summary judgment for Respondent on his 28 U.S.C. § 2254

(2012) petition.    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on January 24, 2014.    The notice of appeal was filed on February

26, 2014. *     Because Welsh failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.        We dispense with oral argument

because the facts and legal contentions are adequately presented



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                  2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3